Case 2:19-cv-11732-KM-MAH Document 13 Filed 04/20/20 Page 1 of 4 PagelD: 105

Martin J. Feinberg

Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, New Jersey 07701

Darin Klemchuk (pending pro hac admission)
Mandi Phillips (pending pro hac admission)
Klemchuk LLP

Campbell Centre II

8150 North Central Expressway, 10" Flr.
Dallas, TX 75206

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LUXOTTICA GROUP S.p.A.,

a Civil Action No. 2:19-cv-11732-KM-MAR
Plaintiff,

V,
ORDER auc
ACCESSORY CONSULANTS LLC FINAL JUDGMENT BY DEFAULT

AGAINST ACCESSORY CONSULANTS, LLC
Defendant.

 

 

This matter comes before the Court by way of Plaintiff Luxottica Group S.p.A.’s (hereinafter,
“Plaintiff’) motion for default judgment [Dkt. 10]; and the Court having considered the
submissions; and for the reasons explained in the Opinion of today’s date; and for good cause
shown;

. . 2020
IT IS this doth day of Apy & | , 2044, hereby

ORDERED that Plaintiff's motion for default judgment [Dkt. 10] shall be, and hereby is

GRANTED; and it is further

DEFAULT JUDGMENT AND PERMANENT INJUNCTION

 
Case 2:19-cv-11732-KM-MAH Document 13 Filed 04/20/20 Page 2 of 4 PagelD: 106

ORDERED that Judgment shall be entered in favor of Plaintiff Luxottica Group S.p.A. and

against Defendant Accessory Consultants LLC in the amount of $

is further

150, 000.00

; and it

ORDERED that Defendant and its officers, agents, servants, employees and attorneys, and

all persons acting in concert and participation with Defendant are hereby PERMANENTLY

RESTRAINED AND ENJOINED from:

(a)

(b)

(c)

imitating, copying or making unauthorized use of the Ray-Ban Trademarks or any
marks confusingly similar thereto;

manufacturing, importing, exporting, distributing, circulating, advertising,
promoting or displaying, offering for sale or selling any products bearing any
unauthorized reproduction, counterfeit, copy or colorable imitation of the Ray-Ban
Trademarks or any marks confusingly similar thereto;

using any unauthorized colorable imitation of the Ray-Ban Trademarks, or any marks
confusingly similar thereto, in connection with the manufacture, import, export,
distribution, circulation, advertisement, promotion, display, offer for sale, and sale
of any product in such manner as to relate or connect, or tend to relate or connect,
such product in any way with Luxottica or to any goods sold, sponsored, approved
by, or connected with Luxottica;

using any unauthorized colorable imitation of the Ray-Ban Trademarks, or any
marks confusingly similar thereto, in connection with the manufacture, import,

export, distribution, circulation, advertisement, promotion, display, offer for sale,

DEFAULT JUDGMENT AND PERMANENT INJUNCTION PAGE 2

 
Case 2:19-cv-11732-KM-MAH Document 13 Filed 04/20/20 Page 3 of 4 PagelD: 107

(e)

(f)

(g)

and sale of any product which dilutes or is likely to dilute Luxottica’s image, trade
names or reputation or the distinctive quality of the Ray-Ban Trademarks;

engaging in any other activity constituting unfair competition with Luxottica or
constituting an infringement of the Ray-Ban Trademarks or of Luxottica’s rights in,
or its right to use or exploit such trademarks, or constituting dilution of the Ray-Ban
Trademarks, and the reputation and the goodwill associated therewith;

making any statement or representation whatsoever, with respect to the
infringing/counterfeit goods at issue, that falsely designates the origin of the products
as those of Luxottica, or that is false or misleading with respect to Luxottica; and
engaging in any other activity, including the effectuation of assignments or transfers
of its interests in unauthorized colorable imitations of the Ray-Ban Trademarks, or
any marks confusingly similar thereto, the formation of other corporations,
partnerships, associations or other entities or the utilization of any other devices, for
the purpose of circumventing, evading, avoiding or otherwise violating the

prohibitions set forth in subsections 2(a) through 2(f) above; and it is further

ORDERED that

(a)

Defendant shall preserve and produce all documents, eyewear, and other things
regarding, referring or reflecting the design, manufacture, importation, exportation,
distribution, promotion, advertisement, offer sale and/or sale of any products
bearing the Ray-Ban Trademarks, including, but not limited to, any written, typed,
photocopied, photographed, recorded, computer generated or stored, or other

communication or representation, either stored manually or digitally in any

DEFAULT JUDGMENT AND PERMANENT INJUNCTION PAGE 3

 
Case 2:19-cv-11732-KM-MAH Document 13 Filed 04/20/20 Page 4 of 4 PagelD: 108

(b)

(c)

computer memory, hard drive, server or other form retrievable by a computer which
are currently in Defendant’s custody, possession or control or in the custody,
possession or control;

Defendant shall file and serve on Luxottica within thirty (3) days after the entry of a
permanent injunction, a written report sworn under oath setting forth in detail the
manner and form in which Defendant has complied with the terms of the injunction.
Defendant be ordered to deliver or destruction all Offending Eyewear and
components bearing the Ray-Ban Trademarks, or anything confusingly similar
thereto, remaining in Defendant’s inventory and all products, labels, tags, artwork,
prints, signs, packages, boxes, dies, plates, molds, matrices and any other means of
production, wrappers, receptacles and advertisements relating to the Offending
Eyewear in its possession, custody or control bearing resemblance to the Ray-Ban

Trademarks and/or any marks that are confusingly similar thereto; and it is further

ORDERED that counsel for Plaintiff shall forthwith cause a copy of this Default Judgment

and Permanent Injunction to be served upon Defendant by regular mail, with return receipt

requested, at Defendant’s last known address, or alternatively, by personal service, and to certify, by

Affidavit of Service, that counsel for Plaintiff has done so; and it is further

ORDERED that the clerk shall close this case upon the docket, without prejudice to

reopening for further proceedings consistent with law.

Ke Mol

UNITED STATES DISTRICTQUYDGE

DEFAULT JUDGMENT AND PERMANENT INJUNCTION PAGE 4

 
